

115 HR 6707 IH: Western Hemisphere Travel Initiative Improvement Act of 2018
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6707IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2018Mr. Gonzalez of Texas (for himself, Mr. Gomez, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish certain standards for the adjudication of United States passport applications, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Western Hemisphere Travel Initiative Improvement Act of 2018. 2.Findings; definition (a)FindingsCongress finds the following:
 (1)All claims of United States citizenship and nationality must be treated with the utmost respect and care, with adherence to procedures necessary and sufficient to guard against the serious risk of United States citizens and nationals being deprived of the rights, privileges, and benefits attendant to such citizenship and nationality or the denial of valid claims thereto.
 (2)The right to travel abroad and return home is an important and protected element of United States citizenship. This right should not be denied on the basis of race or ancestry or for reasons that are arbitrary and capricious.
 (3)Millions of United States citizens live in United States border communities and regularly cross the border for family, work, business, and personal reasons, and passports or other conforming documents are required to do so.
 (4)In recent years, certain United States citizens living or born in States bordering Mexico have been formally or effectively denied United States passports as a result of a process that often lacks due process, imposes a heightened burden of proof on certain passport applicants, and results in decisions that are inadequately supported by an evidentiary record.
				(b)Definitions
 (1)ApplicantThe term applicant means a person who submits a United States passport application. (2)SecretaryThe term Secretary means the Secretary of State and any individual designated by the Secretary of State to adjudicate United States passport applications under an Act to regulate the issue and validity of passports, and for other purposes (July 3, 1926; 22 U.S.C. 211a).
				3.Confirmation and clarification of standards for adjudication of United States passport applications
			 by Secretary of State
			(a)In general
 (1)In generalThe Secretary shall adjudicate United States passport applications in an individualized, evidence-based manner.
 (2)Individualized assessmentAt every stage of the passport application adjudicatory process under paragraph (1), including any requests for additional evidence and rulings on the merits of an application, the Secretary’s decisions respecting United States passport applications shall be based on an assessment of individual circumstances and evidence.
 (3)ProhibitionAn applicant’s race, ethnicity, or ancestry may not be a factor taken into account in the passport application adjudicatory process under paragraph (1).
				(b)Proceedings
 (1)In generalAn applicant shall establish by a preponderance of the evidence at all stages of the passport application adjudicatory process, including in proceedings under section 360 of the Immigration and Nationality Act (8 U.S.C. 1503), that such applicant is a United States citizen or national.
 (2)ProhibitionThe Secretary shall not utilize or apply any heightened burden of proof when evaluating the citizenship or nationality of an applicant and shall apply such preponderance of the evidence standard required under paragraph (1) in a uniform and consistent manner to all passport applications.
 (3)WritingAny determination by the Secretary that an applicant has not met the burden of proving United States citizenship or nationality by a preponderance of the evidence shall be made in writing, state the reasons for the Secretary’s determination, and be provided to the applicant in a timely manner.
 (c)Acceptance of certain evidenceA birth certificate signed by a midwife, doctor, or other person authorized under State law to sign such a document, or a previously issued United States passport, shall constitute prima facie evidence of United States citizenship or nationality and, absent individualized evidence that a birth did not take place in the United States, shall satisfy the preponderance of the evidence standard for demonstrating an applicant’s United States citizenship or nationality.
			